Citation Nr: 0417196	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  00-13 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a higher original evaluation for a low back 
disability evaluated as 40 percent disabling on the basis of 
lumbosacral strain, and 10 percent disabling on the basis of 
radiculopathy in the right lower extremity.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions which, in pertinent 
part, determined that service connection for chronic 
lumbosacral strain was warranted with a 10 percent disability 
evaluation.  In March 1999, the RO determined that a 40 
percent rating was warranted for the veteran's low back 
disorder, effective February 9, 1998, the date of his initial 
claim for service connection.

The case was remanded in July 2003 for additional 
development. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  Since April 5, 2000, the veteran's low back disability 
has been manifested by muscle spasm and neurologic findings 
appropriate to the site of the diseased disc with little 
intermittent relief.

3.  Since the effective date of service connection the 
veteran's low back disability has not been manifested by 
ankylosis or more than mild incomplete paralysis of the 
sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
were not met for the veteran's low back disability prior to 
April 5, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.7, 4.71a and Diagnostic Code 5293 (2002 & 
2003).  

2.  The criteria for a 60 percent rating for a low back 
disability have been met since April 5, 2000.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.7, 4.71a and Diagnostic 
Code 5293 (2002 & 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Pub. L. 106-419, 114 Stat. 1828 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 
5103A, 5107, 5126 (West 2002) and amended by Pub. L. 108-183, 
117 Stat. 2651 (Dec. 16, 2003) (codified at 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2004)).

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO provided this 
notice in a letter dated in August 2001.  

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412, 422 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).   

In this case, although the VCAA notice letter that was 
provided to the appellant did not explicitly contain the 
"fourth element," the letter did tell him to furnish 
information with regard to any person having relevant 
evidence, and advised him that he could furnish private 
records.  This information should have put him on notice to 
submit relevant evidence in his possession. 

In addition, it is noted that VCAA notice was provided after 
the initial adjudication in this case.  In Pelegrini, the 
majority expressed the view that a claimant was entitled to 
VCAA notice prior to initial adjudication of the claim, but 
declined to specify a remedy were adequate notice was not 
provided prior to initial RO adjudication.  Pelegrini v. 
Principi, at 420-22.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA has 
taken the position that Pelegrini is incorrect as it applies 
to cases where the initial AOJ decision was made prior to the 
enactment of the VCAA, and is pursuing further judicial 
review on this matter.  .  See Landgraf v. USI Film Products, 
511 U.S. 244 (1994) (holding that a statute may produce a 
prohibited retroactive effect if it "impose[s] new duties 
with respect to transactions already completed" or 
"attaches new legal consequences to events completed before 
its enactment").

The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.

The veteran did not report the existence of, or submit, 
additional evidence in response to the VCAA notice.  Even if 
he had submitted additional evidence substantiating his 
claim, he would have received the same benefit as he would 
have received had he submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

VA has complied with its obligation to afford the veteran a 
contemporaneous examination in connection with his claim.  
The claims file contains the results of VA examinations that 
were the product of a review of the claims folder and contain 
all findings needed to evaluate the claim.  VA has also 
obtained all relevant treatment records.  These actions have 
complied with VA's duty to assist the veteran with the 
development of his claim.  38 U.S.C.A. § 5103A (West 2002).  

I.  Factual Background

On VA examination in May 1998, the veteran reported that he 
had twisted his back during military training.  His current 
complaints included pain, weakness, stiffness and 
fatigability of the low back.  The diagnosis was chronic 
lumbosacral strain with residuals.  X-ray studies revealed 
degenerative joint disease of the lumbosacral spine.  

A February 1999 private chiropractor's statement reflects 
that the veteran had been treated since August 1997 with 
complaints of low back pain.  The examiner indicated that the 
veteran had a chronic, degenerative lumbar condition.  It was 
noted that the skeletal degeneration had compromised his 
normal biomechanics and generated frequent musculoskeletal 
complaints including but not limited to lumbosacral 
strain/sprain.  

On VA spine examination in February 1999, low back range of 
motion testing revealed forward flexion to 30 degrees, 
backward extension to 10 degrees, and lateral flexion to 10 
degrees on both sides.  The diagnosis was chronic low back 
pain of the myofascial variety with X-ray changes of 
osteophyte formation on the lumbar vertebral bodies.  

On VA examination in July 1999, the veteran complained of 
stiffness and pain in the low back.  He used Naprosyn and 
Tylenol daily for pain relief.  He reported episodes of 
flare-ups related to excessive standing or sitting.  It was 
noted that such episodes were severe in nature, lasting two 
to four hours.  There was an additional 50 percent limitation 
of motion when such episodes occurred.  Forward flexion was 
to 75 degrees; extension to 5 degrees and lateral flexion was 
to 10 degrees, bilaterally.  Rotation was 20 degrees, 
bilaterally.  No muscle spasm or fixed postural deficit was 
noted.  The examiner noted that magnetic resonance imaging 
(MRI) studies revealed diffuse degenerative joint disease.  
The diagnostic conclusion was chronic lumbosacral strain with 
residuals as noted.  

A private medical record dated in June 1999 shows that the 
veteran was seen with complaints of back and leg pain.  The 
veteran reported severe mid-back pain which spread to his 
buttocks and also traveled down the back of his thigh and 
calf.  His lumbar range of motion was restricted in all 
directions but predominantly in flexion, and extension where 
little extension was achieved.  Straight leg raising did not 
cause radicular pain in either leg.  Normal lower limb 
strength and muscle tone was noted.  The examiner noted that 
the veteran had persistent symptoms of degenerative lumbar 
spine disease.  

An October 1999 private medical record notes that the veteran 
was seen with complaints of chronic low back pain.  The 
veteran reported that he had almost constant lumbar pain; 
difficulty sitting for prolonged periods, and difficulty 
getting out of a chair after being seated for prolonged 
periods.  He occasionally experienced radiating pain into 
both legs.  Examination of the low back revealed tenderness 
across the lumbar spine.  Restricted side bending was noted.  
Forward bending was restricted to about 50 percent.  The 
straight leg raising maneuver produced no sciatica.  Reflexes 
were intact at the knees and ankles.  The diagnostic 
impression was chronic low back pain with underlying 
degenerative spondylolisthesis.  

Private medical records dated in November 1999 and January 
2000 reflect that the veteran was having increasing 
difficulties, especially with being seated from prolonged 
periods of time.  He reported pain which radiated down his 
leg.  On examination in January 2000, the veteran had very 
limited motion and tenderness on palpation.  It was 
recommended that the veteran received treatment with facet 
blocks for his low back symptoms.  

A private hospital record dated in February 2000 reflects 
that the veteran underwent bilateral three level facet blocks 
at L3-4 through L5-S1 due to bilateral radicular low back 
pain.  

A March 2000 private doctor's statement reflects that the 
veteran was treated for chronic low back pain with underlying 
degenerative spondylolisthesis.  His prognosis was guarded.  
The doctor stated that he did not foresee the veteran being 
able to return to his former occupation or even sedentary 
work at that time.  It was noted that the veteran even had 
difficulties with activities of daily living.  It was noted 
that he was prescribed a series of facet blocks to relieve 
the acute pain and may require surgical fusion.  

On VA examination in April 2000, it was noted that the 
veteran had a history of degenerative changes to the lumbar 
spine with chronic pain.  It was further noted that he used a 
back brace to support his back.  He complained of radicular 
pain radiating down both lower extremities, right greater 
than left.  The pain also radiated behind both thighs and 
into both calf regions.  He was able to ambulate slowly but 
without any restrictions.  

On physical examination, severe spasms of the paraspinal 
muscles of the lumbar spine were demonstrated.  Forward 
flexion was from 0 to 60 degrees; extension was from 0 to 10 
degrees.  The diagnostic impression was several degenerative 
arthritis of the lumbar spine with restricted range of 
motion.  The examiner noted that the veteran would be 
suffering from a reduction in endurance; however, there was 
no evidence of incoordination.  Lumbar radiculopathy was also 
shown with sensory findings and depressed right ankle reflex.  

Records from the Social Security Administration (SSA) 
accompanying a May 2000 decision granting disability benefits 
to the veteran that shows that the veteran was considered 
disabled due to paroxysmal atrial fibrillation and a back 
disorder, discogenic and degenerative.  

A January 2001 private medical statement reflects that the 
veteran had been treated regularly for his chronic low back 
disorder.  It was noted that he used multiple pain relievers 
to treat his symptoms and recently underwent a facet block.  

Private medical records dated from February 2001 to March 
2001 reflect that the veteran was treated for diagnoses 
including chronic low back pain and spondylolisthesis.  A 
February 2001 record shows that he was only able to flex 
comfortably to 45 degrees.  No gross neurological deficits 
were noted in his symptomatic right leg.  He was seen in 
March 2001 with complaints of severe back spasms with limited 
motion.  He did not report any radicular symptoms.  He had 
muscle spasm of the lower back on examination with limited 
range of motion.  The straight leg raise maneuver produced 
low back pain.  An MRI study was conducted in March 2001.  
The diagnostic impressions included multi-level degenerative 
changes in the lumbar spine and grade I anterolisthesis of L4  
L5.  

An April 2001 private medical record notes that the veteran 
was seen complaining of severe low back pain with occasional 
lower extremity discomfort going into his thighs and 
posterior knees.  The veteran reported that he had pain 
symptoms on an almost daily basis which interfered with his 
activities of daily living.  On physical examination, the 
veteran was able to forward flex to 10 degrees, extend to 
neutral, laterally bend to 20 degrees and rotate to 15 
degrees.  No objective motor deficit was shown.  The 
diagnosis was degenerative spondylolisthesis, L4-L5.  

A May 2001 private medical record shows that the veteran 
presented with a chief complaint of continued severe back 
pain without leg pain.  The diagnostic assessment was severe 
discogenic low back discomfort.  

A July 2001 private examination report reflects that the 
veteran had a 30-year history of low back pain.  He reported 
that his pain was a constant, aching back pain with radiation 
to the left lower extremity, with burning and tingling.  He 
had not worked in over five years secondary to his pain.  
Neurological examination reflected decreased pinprick 
sensation on the posterior and lateral thigh of the left 
lower extremity.  Gait was within normal limits. Examination 
of the back showed tenderness over the lower lumbar spinous 
processes.  Straight leg raising test was positive at 30 
degrees on the right side and 45 degrees on the left side.  
An August 2001 follow-up examination revealed diagnostic 
impression of degenerative disc disease.  

A July 2002 private medical statement reflects that the 
veteran was being treated for low back pain.  It was noted 
that his diagnoses include lumbar degenerative disc disease 
and radiculopathy.  

On VA mental disorders examination in July 2003, it was noted 
that the veteran reported severe limitations due to his low 
back disorder manifested by an inability to sit or stand from 
more than ten minutes; difficulty walking distances longer 
than a block, and an inability to lift anything over five 
pounds.  He stated that he stopped working in 1996 due to 
chronic pain and his inability to ambulate or carry anything.  
A history of degenerative disc disease of the low back and 
secondary chronic pain disorder were noted.  

VA medical records dated from August 2001 to August 2003 
shows that listed among his active medical problems was 
lumbar radiculopathy and disc disease.  

In an August 2003 RO decision, service connection for 
adjustment disorder with mixed anxiety and depression as 
secondary to his service-connected low back disorder was 
granted.  Entitlement to a total disability evaluation based 
upon individual unemployability was also established.  

In an October 2003 rating action, service connection for 
radiculopathy of the right lower extremity was granted with a 
10 percent rating.  The evaluation for lumbosacral strain was 
continued at 40 percent disabling.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003).  

When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

"[C]ongressional enactments and administrative rules will 
not be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. Georgetown 
Univ. Hosp., 488 U.S. 204, 208 (1988)); Dyment v. Principi, 
287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau v. 
Principi, 291 F.3d 795, 804 (Fed. Cir. 2002).  Karnas has 
been overruled to the extent it is inconsistent with the 
Supreme Court's holdings.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

The Court held in DeSousa v. Gober that the law "precludes 
an effective date earlier than the effective date of the 
liberalizing ... regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, 
the Board has the duty to adjudicate the veteran's claims 
under the old regulation for any period prior to the 
effective date of the new diagnostic codes, as well as under 
the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v, Principi, 17 
Vet. App. 4, 9 (2003).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40 (2003).  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2003).  

All potentially applicable diagnostic codes must be 
considered when evaluating a disability.  However, care must 
be taken not to evaluate the same manifestations of 
disability under more than one applicable code.  This would 
constitute "pyramiding." See 38 C.F.R. § 4.14 (2003).  
Where, however, separate and distinct manifestations have 
arisen from the same injury, separate disability ratings may 
be assigned where none of the symptomatology of the 
conditions overlaps.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  When applying the rating schedule, it is not 
expected, especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2003).  

The RO has evaluated the veteran's low back disability under 
the old provisions of 38 C.F.R. §§ 4.71a, Diagnostic Code 
5292, which provided for a maximum rating of 40 percent for 
limitation of motion of the lumbar spine.  The RO classified 
the disability as lumbosacral strain.  The Board notes 
parenthetically, that a maximum 40 percent evaluation was 
also provided in the old rating criteria for lumbosacral 
strain under Diagnostic Code 5295.  The RO has also provided 
a separate 10 percent rating for radiculopathy of the right 
lower extremity associated with the back disability.

The old rating criteria provided for evaluations in excess of 
40 percent for ankylosis.  38 C.F.R. § 4.71a, Code 5289 
(2003).  Ankylosis is the immobility and consolidation of a 
joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

During the pendency of this appeal, VA issued new regulations 
for evaluating diseases and injuries of the spine.  These 
became effective in September 2002 and September 2003, the 
latter of which were published in the Federal Register on 
August 27, 2003. (68 Fed. Reg. 51454-51458).  Adjudication of 
the claim must involve consideration of both the former and 
revised applicable criteria, with due consideration given to 
the effective date of the change in criteria (see VAOPGCPREC 
03-2000; 65 Fed. Reg. 33422 (2000)).  The revisions were 
considered by the RO in the February 2004 supplemental 
statement of the case issued to the veteran.  

Under the rating criteria effective in September 2003, VA 
adopted a general formula for rating back disabilities (other 
than intervertebral back disease) as follows:  

100 percent rating for unfavorable 
ankylosis of the entire spine;

50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

40 percent rating for unfavorable 
ankylosis of the entire cervical spine, 
forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar 
spine;

30 percent rating for forward flexion of 
the cervical spine 15 degrees or less or 
favorable ankylosis of the entire 
cervical spine;

20 percent rating for forward flexion of 
the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, 
or forward flexion of the cervical spine 
greater than 15 degrees but not greater 
than 30 degrees, or the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees, or the combined 
range of motion of the cervical spine not 
greater than 170 degrees, or muscle spasm 
or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis;

10 percent rating is assigned for forward 
flexion of the thoracolumbar spine 
greater than 60 degrees but not greater 
than 85 degrees, or forward flexion of 
the cervical spine greater than 30 
degrees but not greater than 40 degrees, 
or combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees, 
or combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees, or 
muscle spasm, guarding or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or 
more of the height.

Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees 
and left and right lateral rotation are 0 
to 30 degrees.  The normal combined range 
of motion for the thoracolumbar spine is 
240 degrees.  

Further, any associated objective 
neurologic abnormalities, including, but 
not limited to, bowel, or bladder 
impairment, is to be rated separately 
under an appropriate diagnostic code.  
68 Fed. Reg. 51,456-7 (Aug. 27, 2003)

The new regulation defines unfavorable ankylosis as a 
condition in which the entire thoracolumbar spine is fixed in 
flexion or extension with additional symptomatology.  Id, at 
Note 5.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

The Court subsequently held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under the old or new criteria, the veteran would not be 
entitled to a higher evaluation for limitation of motion in 
the absence of ankylosis.  Throughout the period since the 
effective date of service connection he has been shown to 
retain significant spinal motion.  Thus it cannot be said 
that he has ankylosis.

The record contains ample evidence of disc disease in the 
lumbar spine.  Therefore, the Board must consider whether a 
higher evaluation is warranted under the criteria for 
evaluating intervertebral disc disease.  The RO has already 
considered the applicability of the old and new criteria for 
rating that disease.

Prior to September 2002, Diagnostic Code 5293 contained the 
criteria for evaluating intervertebral disc syndrome.  A 
noncompensable evaluation was provided for postoperative, 
cured intervertebral disc syndrome; a 10 percent evaluation 
for mild intervertebral disc syndrome, 20 percent evaluation 
for moderate impairment with recurring attacks.  A 40 percent 
evaluation was assigned for severe intervertebral disc 
syndrome; recurring attacks, with intermittent relief.  A 60 
percent evaluation, the highest under this code, was assigned 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  

Effective in September 2002, Diagnostic Code 5293 was revised 
such that intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (2003) separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

A 10 percent evaluation will be assigned for intervertebral 
disc syndrome with incapacitation episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  A 20 percent evaluation will be assigned 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks during the past 12 months.  A 40 percent rating is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent rating is warranted for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  

Note (1) to Diagnostic Code 5293 provides that for purposes 
of evaluations under 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Note (2) instructs that when 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities are to be rated using evaluation criteria for 
the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities are to be evaluated separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  

The September 2003 changes to the evaluation of spine 
disabilities were not meant to make any substantive changes 
to the formula for evaluating intervertebral disc syndrome 
that became effective in September 2002.  67 Fed. Reg. 
56,509 (Sep. 4, 2002).  However, the September 2003 changed 
renumbered the diagnostic code for intervertebral disc 
syndrome from 5293 to 5243.  The final regulation also 
dropped, without explanation, the definition of an 
incapacitating episode.  See 67 Fed. Reg. 56,513, 68 Fed. 
Reg. 51,457.

In this case, the veteran's low back disability has been 
rated 40 percent disabling, effective February 9, 1998, the 
date of his initial claim.  The RO granted an additional 10 
percent evaluation for radiculopathy of the right lower 
extremity, effective September 23, 2002, the date of the 
regulation change for intervertebral disc syndrome.  This 
action had the effect of providing a combined 50 percent 
evaluation for the disability resulting from the low back 
disorder.  See 38 C.F.R. § 4.25.

Turning to the criteria contained in the old version of 
Diagnostic Code 5293, the Board notes that prior to the April 
2000 examination the veteran did not demonstrate muscle spasm 
on examination, and there were few if any reported neurologic 
findings appropriate to the site of the diseased disc.  Some 
of the private examiners characterized the veteran's 
disability as severe, but under the old version of the rating 
criteria, a 40 percent evaluation was provided for a severe 
disability.  In short, the evidence prior to April 2000 does 
not support an evaluation in excess of 40 percent under 
Diagnostic Code 5293.

The April 2000 VA examination revealed severe muscle spasm.  
Subsequent medical records do not directly comment on the 
presence or absence of this symptom.  The subsequent records 
do suggest that the veteran has experienced little relief of 
his symptoms.  There is also evidence of neurologic findings 
appropriate to the site of the diseased disc.  In this 
regard, he has mildly decreased ankle reflexes on the right, 
and decreased sensation in the S1 dermatome.  There is no 
indication that these symptoms have changed significantly 
since the effective date of service connection.

Accordingly, the Board finds that the veteran has met the 
criteria for a 60 percent evaluation under Diagnostic Code 
5293 since April 5, 2000, the date of the VA examination.  

Applying the criteria, effective in September 2003, 60 
percent is the maximum rating for evaluations based on 
incapacitating episodes.  The orthopedic manifestations of 
his disability consist of limitation of motion of the lumbar 
spine.  As noted above, there is no basis for evaluating that 
condition as more than 40 percent disabling.

The neurologic manifestations of his disability consist of 
impairment in the S1 dermatome.  The RO has provided a 10 
percent evaluation under Diagnostic Code 8520.  

Diagnostic Code 8520 provides the criteria for evaluating 
impairment of the sciatic nerve.  Mild, incomplete paralysis 
is assigned a 10 percent rating.  A 20 percent rating is 
assigned for moderate incomplete paralysis.  Moderately 
severe incomplete paralysis is assigned a 40 percent rating, 
and severe, incomplete paralysis with marked muscular atrophy 
is assigned a 60 percent rating.  Incomplete paralysis 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 
Diagnostic Code 8520 also provides for an 80 percent 
evaluation for complete paralysis of the sciatic nerve.  This 
contemplates a disability picture where the foot dangles and 
drops, no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost.  

The April 2000 VA examination showed that the veteran's 
muscle strength was intact, that his right ankle reflex was 
only mildly depressed, and that he had some, but not complete 
loss of sensation.  The other medical evidence is consistent 
with these findings.  A higher evaluation under Diagnostic 
Code 8520, would require moderate symptomatology.  For the 
veteran's combined rating to exceed 60 percent, the 
neurologic component would have to be evaluated in excess of 
20 percent.  See 38 C.F.R. § 4.25.  Because of the limited 
nature of the neurologic findings, and their characterization 
as mild, the Board is unable to find that the evidence is in 
equipoise or in favor of an evaluation for the neurologic 
component in excess of 10 percent.  Thus, the new criteria 
for rating intervertebral disc syndrome provides no basis for 
an evaluation in excess of 60 percent.  

The Board concludes that the evidence is against the grant of 
an evaluation in excess of 40 percent for the low back 
disability period prior to April 5, 2000; but that a 60 
percent evaluation is warranted on and after that date.  The 
evidence of record is not so evenly balanced as to warrant an 
evaluation in excess of 60 percent for the service connected 
low back disability.  


ORDER

An original evaluation in excess of 40 percent for a low back 
disability with radiculopathy of the right lower extremity is 
denied for the period prior to April 5, 2000; a 60 percent 
evaluation is granted for that disability, effective April 5, 
2000.  

	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



